FILED
                           NOT FOR PUBLICATION
                                                                              NOV 19 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERESA DOMINGUEZ, individually and               No.   19-55590
as Successor in Interest of Jesse Romero;
JESUS ROMERO GARCIA, individually,               D.C. No.
and as Successor in Interest of Jesse            2:17-cv-04557-DMG-PLA
Romero,

              Plaintiffs-Appellants,             MEMORANDUM*

 v.

CITY OF LOS ANGELES, an entity;
EDEN MEDINA, an individual police
officer with City of Los Angeles Police
Department,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                          Submitted November 12, 2020**
                              Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,*** Chief
District Judge.

      Plaintiffs filed an action pursuant to 42 U.S.C. § 1983 against the City of

Los Angeles and Eden Medina, a police officer with the Los Angeles Police

Department. Plaintiffs alleged that Officer Medina used excessive force when he

shot and killed their son,14-year-old Jesse Romero. A jury returned a verdict for

the Defendants. After the trial, Plaintiffs learned that Juror Number 4 was a

member of certain social media groups that closely followed the activities of law

enforcement, a fact not disclosed during voir dire. Plaintiffs filed a motion for new

trial on that basis. The district court denied Plaintiffs’ motion for a new trial and

entered its judgment.

      On appeal, Plaintiffs argue that the district court erred by excluding evidence

that Officer Medina fatally shot another individual, Omar Gonzalez, twelve days

before he shot Romero. Plaintiffs also contend that the district court erred by

denying their motion for a new trial after they presented evidence of Juror Number

4’s social media activity related to law enforcement.

      “We review evidentiary rulings for abuse of discretion and reverse only if a

ruling is ‘erroneous and prejudicial.’” Barranco v. 3D Sys. Corp., 952 F.3d 1122,


      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
                                           2
1127 (9th Cir. 2020). We review a district court’s order denying a motion for a

new trial for abuse of discretion. Flores v. City of Westminster, 873 F.3d 739, 748

(9th Cir. 2017). Under this standard, “we first look to whether the trial court

identified and applied the correct legal rule to the relief requested.” United States

v. Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009). We then consider “whether the

trial court’s resolution of the motion [for a new trial] resulted from a factual

finding that was illogical, implausible, or without support in inferences that may be

drawn from the facts in the record.” Id. We conclude that the district court did not

err and affirm.1

      1. The district court did not abuse its discretion by excluding the evidence

of Officer Medina’s involvement in the prior shooting. Our circuit held in Duran v.

City of Maywood, 221 F.3d 1127, 1132–33 (9th Cir. 2000), that evidence of a

separate police shooting is admissible under Federal Rule of Evidence 404(b) as

“other act” evidence if the following conditions are met: “(1) there must be

sufficient proof for the jury to find that the defendant committed the other act; (2)

the other act must not be too remote in time; (3) the other act must be introduced to

prove a material issue in the case; and (4) the other act must, in some cases, be

similar to the offense charged.” Even if the evidence is admissible pursuant to


      1
             We DENY defendants’ Request for Judicial Notice, ECF No. 35.
                                           3
Rule 404(b), it may still be excluded pursuant to Federal Rule of Evidence 403 if

the probative value of the evidence is substantially outweighed by the danger of

unfair prejudice. Duran, 221 F.3d at 1133.

      Duran is on all fours with the present case. In Duran, plaintiffs in a § 1983

action sought to admit evidence that the defendant officer was involved in a

shooting three days after fatally shooting their son. Id. at 1130. The district court

excluded the evidence pursuant to Rule 403 on the basis of undue prejudice. Id.

On that record, we held “[a]lthough we find the similarity between the two

shootings troubling, we do not believe that the district court’s decision to exclude

the evidence amounts to an abuse of discretion.” Id. at 1133.

      Here, the district court correctly identified the standard articulated in Duran

as controlling. The district court concluded that “[e]ven if Plaintiffs were able to

establish each of the four [Duran] elements, . . . Rule 403 excludes this evidence at

the liability stage.” Plaintiffs provide no argument or authority tending to show

that the district court misapplied Rule 403. Accordingly, the district court did not

abuse its discretion by excluding evidence of the Gonzalez shooting as unduly

prejudicial. See Duran, 221 F.3d at 1133.

      Plaintiffs’ argument that Officer Medina “opened the door” to this otherwise

inadmissable evidence when he mentioned the name “Omar” during his testimony


                                           4
is unavailing. “[T]he ‘opening the door’ principle allows parties ‘to introduce

evidence on the same issue to rebut any false impression that might have resulted

from the earlier admission.’” United States v. Sine, 493 F.3d 1021, 1037 (9th Cir.

2007) (quoting United States v. Whitworth, 856 F.2d 1268, 1285 (9th Cir.1988)).

Here, Officer Medina’s single mention of the name “Omar” did not create a false

impression that entitled Plaintiffs to elicit details of the Gonzalez shooting on

cross-examination. See Sine, 493 F.3d at 1037 (a “passing reference” to

inadmissable hearsay evidence “was insufficient to open the door to the

government’s otherwise impermissible references to the [hearsay evidence].”); see

also United States v. Green, 648 F.2d 587, 594 (9th Cir. 1981).

      2. The district court did not abuse its discretion by denying Plaintiffs’

motion for a new trial. Our circuit recognizes three types of juror bias: (1) “actual

bias, which stems from a pre-set disposition not to decide an issue impartially”; (2)

“implied (or presumptive) bias, which may exist in exceptional circumstances

where, for example, a prospective juror has a relationship to the crime itself or to

someone involved in a trial, or has repeatedly lied about a material fact to get on

the jury”; and (3) “so-called McDonough-style bias, which turns on the

truthfulness of a juror’s responses on voir dire where a truthful response would

have provided a valid basis for a challenge for cause.” United States v. Olsen, 704


                                           5
F.3d 1172, 1189 (9th Cir. 2013) (internal quotation marks omitted). Whether a

juror was dishonest during voir dire is a question of fact. Id. at 1191.

      The district court determined that Juror Number 4 was an active member of

two Facebook groups where users share and comment on, among other things,

local law enforcement activity. The district court rejected Plaintiffs’

characterization of the two Facebook groups as “pro-police” or “police support”

groups and found the groups were merely “forums for users to share information

and footage related to police activity and other ongoing crimes or emergencies.”

After carefully reviewing the evidence of Juror Number 4’s online activity, the

district court found that it demonstrated a “fascination” with law enforcement but

not actual bias.

      The district court also found that Juror Number 4’s failure to answer four

voir dire questions did not give rise to McDonough-style bias, as disclosure of his

affiliation with the Facebook groups would not have provided a basis for a

challenge for cause. Moreover, to the extent that Juror Number 4 had actually read

an article regarding the Romero and Gonzalez shootings that was posted to one of

the groups, the district court found such information was unlikely to have biased

Juror Number 4 against Plaintiffs. See Olsen, 704 F.3d at 1191 (“actual bias is not

proven by the mere fact that [a juror] learned about the case from the media[.]”).


                                           6
On the record before us, we cannot say that the district court’s findings were

“illogical, implausible, or without support in inferences that may be drawn from

the facts in the record.” Hinkson, 585 F.3d at 1263. Accordingly, the district court

did not abuse its discretion by denying Plaintiffs’ motion for a new trial.

      AFFIRMED.




                                           7